Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-16 and 21-25 are Allowed over the prior arts of record. 
2.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below: 
Regarding Claim 1:
A pluggable bidirectional optical amplifier module, comprising: a preamp optical amplifier to amplify optical signals traveling in a first direction; a booster optical amplifier to amplify optical signals traveling in a second direction; and a housing that at least partially encloses the preamp optical amplifier and the booster optical amplifier, wherein the pluggable bidirectional optical amplifier module has a mechanical form factor that is compliant with a pluggable communication module form factor multisource agreement (MSA), wherein each of the preamp and booster optical amplifiers comprises a doped- fiber amplifier that has a flat gain spectrum across an operational wavelength range; and where the doped-fiber amplifier of the preamp optical amplifier has the flat gain spectrum across the operational wavelength range when operated at an inversion of at least 0.7 and a target gain of at least 15 decibels (dB).

Regarding Claim 21:
A pluggable bidirectional optical amplifier module, comprising: a preamp optical amplifier to amplify optical signals traveling in a first direction; a booster optical amplifier to amplify optical wherein a ripple of the gain spectrum, defined as a difference at a given target gain between a maximum wavelength-dependent gain within the operational wavelength range and a minimum wavelength-dependent gain6 of 12150287.03108/125795247v.1Appl. No.: 16/812,186150287-03108 Reply to Office Action of 29-OCT-2020within the operational wavelength range, of the doped-fiber amplifier of one of the preamp optical amplifier or the booster optical amplifier is 0.5 decibels (dB) or less.

Regarding Claim 24:
A pluggable bidirectional optical amplifier module, comprising:7 of 12150287.03108/125795247v.1Appl. No.: 16/812,186150287-03108Reply to Office Action of 29-OCT-2020 a preamp optical amplifier to amplify optical signals traveling in a first direction; a booster optical amplifier to amplify optical signals traveling in a second direction; and a housing that at least partially encloses the preamp optical amplifier and the booster optical amplifier, wherein the pluggable bidirectional optical amplifier module has a mechanical form factor that is compliant with a pluggable communication module form factor multisource agreement (MSA), wherein each of the preamp and booster optical amplifiers comprises a doped- fiber amplifier that has a flat gain spectrum across an operational wavelength range; and wherein the pluggable bidirectional optical amplifier module is devoid of a coil heater and wherein a maximum temperature-induced gain deviation within the operational wavelength range at 00C compared to 350C or at 700C compared to 350C is no greater than 0.2 decibels (dB) for a total gain of 40 dB.

Regarding Claim 1: Prior arts Boduch (US 2014/0376918) in view of LiComm (QSFP-EDFA Pluggable EDFA series) in further view of Baney (US 6486984) teaches: a pluggable bidirectional optical amplifier module, comprising: a preamp optical amplifier to amplify optical signals traveling in a first direction; a booster optical amplifier to amplify optical signals traveling in a second direction; and a housing that at least partially encloses the preamp optical amplifier and the booster optical amplifier, wherein the pluggable bidirectional optical amplifier module has a mechanical form factor that is compliant with a pluggable communication module form factor multisource agreement (MSA), wherein each of the preamp and booster optical amplifiers comprises a doped- fiber amplifier that has a flat gain spectrum across an operational wavelength range (the detailed rejection is stated within office action dated 10/29/2020) within claim 1, but does not teach limitations, “where the doped-fiber amplifier of the preamp optical amplifier has the flat gain spectrum across the operational wavelength range when operated at an inversion of at least 0.7 and a target gain of at least 15 decibels (dB)”.

Regarding Claim 21: Prior arts Boduch (US 2014/0376918) in view of LiComm (QSFP-EDFA Pluggable EDFA series) in further view of Baney (US 6486984) teaches: a pluggable bidirectional optical amplifier module, comprising: a preamp optical amplifier to amplify optical signals traveling in a first direction; a booster optical amplifier to amplify optical signals traveling in a second direction; and a housing that at least partially encloses the preamp optical amplifier and the booster optical amplifier, wherein the pluggable bidirectional optical amplifier module has a mechanical form factor that is compliant with a pluggable communication module form factor multisource agreement (MSA), wherein each of the preamp and booster optical amplifiers comprises a doped- fiber amplifier that has a flat gain spectrum across an operational wavelength range (the detailed rejection is stated within office action dated 10/29/2020) within claim 21, but does not teach limitations “wherein a ripple of the gain spectrum, defined as a difference at a given target gain between a maximum wavelength-dependent gain within the operational wavelength range and a minimum wavelength-dependent gain 6 of 12 150287.03108/125795247v.1Appl. No.: 16/812,186150287-03108 Reply to Office Action of 29-OCT-2020 within the operational wavelength range, of the doped-fiber amplifier of one of the preamp optical amplifier or the booster optical amplifier is 0.5 decibels (dB) or less”. 

Regarding Claim 24: Prior arts Boduch (US 2014/0376918) in view of LiComm (QSFP-EDFA Pluggable EDFA series) in further view of Baney (US 6486984) teaches: a pluggable bidirectional optical amplifier module, comprising: a preamp optical amplifier to amplify optical signals traveling in a first direction; a booster optical amplifier to amplify optical signals traveling in a second direction; and a housing that at least partially encloses the preamp optical amplifier and the booster optical amplifier, wherein the pluggable bidirectional optical amplifier module has a mechanical form factor that is compliant with a pluggable communication module form factor multisource agreement (MSA), wherein each of the preamp and booster optical amplifiers comprises a doped- fiber amplifier that has a flat gain spectrum across an operational wavelength range (the detailed rejection is stated within office action dated 10/29/2020) within claim 24, but does not teach limitations “wherein the pluggable bidirectional optical amplifier module is devoid of a coil heater and wherein a maximum temperature-induced gain deviation within the operational wavelength range at 00C compared to 350C or at 700C compared to 350C is no greater than 0.2 decibels (dB) for a total gain of 40 dB”. 


3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637